DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15,17-21 are allowed.
Claims 1,17: Prior art of record does not teach measuring forward and backward distance gaps between the groups on a date scale; calculating forward and backward jitter limits of the forward and backward distance gaps adjacent to each of the plurality of groups and respective forward and backward jitter parameters; calculating a group jitter amount using an earliest date in each of the plurality of groups and jittering only these of the plurality of groups that have both the forward and backward distance gaps by the group jitter.
Claim 21: Prior art of record does not teach partitioning by a processor data into time-separated groups; shifting by the processor the time-separated groups by a fixed amount of time; determining by the processor a forward and backward jitter limit for each of the time separated groups shifted by the fixed amount of time and calculating a jitter amount for each of the time-separated groups.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claims 2-15, 18-20 are each dependent from one of claims 1, 12, or 22, and are therefore allowed under the same rationale.  
USPTO Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435